UNITED STATES DISTRlCT COURT
FOR THE DISTRICT OF COLUMBIA

Matthew Jones, )
)
Plaintiff, ) Case: 1117-cv-00326
) Assigned To : Unassigned
V_ ) ASSigtl. Dafe 3 2/23/2017
§ Descrlption: Pro Se Gen. Civil (F-DECK)
Governor Jack l\/Iarkell, )
)
Defendant. )
MEMORANDUM OPINION

 

Plaintiff, proceeding pro se, has submitted a Complaint and an application to proceed in
forma pauperis The Court will grant the application and will dismiss this case for lack of
subject matter jurisdiction See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any
time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a resident of Greenwood, Delaware. He sues Delaware’s former Governor
Jack Markell but for what acts is unclear from the rambling allegations comprising the prolix
complaint Plaintiff seeks $l trillion.

Plaintiff has alleged no facts establishing how Markell may be held liable in his personal
capacity, and an official-capacity lawsuit is “in all respects other than name, to be treated as a
suit against the entity [State of Delaware].” Kentucky v. Graham, 473 U.S. 159, 166 (1985).
The Eleventh Amendment to the U.S. Constitution immunizes the State from suit in federal

court, unless immunity is wai\/ed.l And although plaintiff has not specified a federal cause of

 

l The amendment provides in pertinent part: “[t]he judicial power of the United States shall
not be construed to extend to any suit in law or equity, commenced or prosecuted against one of
the United States by Citizens of another State." U.S. Const. amend. Xl. lt is long established

l

action in the complaint, the U.S. Supreme Court has made clear that 42 U.S.C. § l983-the most
likely authority_does not waive a state’s immunity from suit. See Graham, 473 U.S. at 169-70
(concluding that “an official-capacity action for damages could not have been maintained against
[Kentucky] Commissioner Brandenburgh in federal court”). Hence this case will be dismissed

A separate Order accompanies this Memorandum Opini

    

 

Date: February[ l ,20l7

United States ljistrict Judge

 

that this amendment applies equally to suits brought by citizens against their own states. See
Edelman v. Jora’an, 415 U.S. 651, 662-63 (1974); Hans v. Louisiana, 134 U.S. l, 13-15 (1890).

!\)